Exhibit 10.2

EXECUTION COPY

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of January 3, 2014, is by and
among NewPage Holdings Inc., a Delaware corporation (the “Company”), Verso Paper
Corp., a Delaware corporation (“Parent”) and the undersigned stockholder (the
“Stockholder”) of Parent.

WHEREAS, Parent, Verso Merger Sub Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Parent (“Merger Sub”) and the Company propose to
enter into an Agreement and Plan of Merger (as the same may be amended or
supplemented, the “Merger Agreement”; capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement), providing for
the merger of Merger Sub with and into the Company, with the Company continuing
as the surviving corporation of the merger and an indirect wholly owned
subsidiary of Parent;

WHEREAS, the Stockholder owns the number of shares of Parent Common Stock set
forth opposite the Stockholder’s name on Schedule A hereto (such shares,
together with any other capital stock of Parent, including New Shares, acquired
by the Stockholder after the date hereof and during the term of this Agreement,
being collectively referred to herein, with respect to the Stockholder, as the
“Subject Shares”); and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
the Company, Parent and Merger Sub have requested that the Stockholder enter
into this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to the Company and Parent, as of the date hereof
as follows:

(a) Authority; Execution and Delivery; Enforceability. The Stockholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, and the execution and delivery by the
Stockholder of this Agreement and the performance of its obligations hereunder
and compliance with the terms hereof have been duly authorized by all necessary
action on the part of the Stockholder and its general partner. The Stockholder
has all requisite power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The Stockholder has duly
executed and delivered this Agreement, and, assuming due authorization,
execution and delivery by the Company and Parent, this Agreement constitutes the
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except that such enforceability
(A) may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting creditors’ rights generally and
(B) is subject to the rules governing the availability of specific performance,
injunctive relief or other equitable remedies and general principles of equity,
regardless of whether considered in a proceeding in equity or at law. Any person
executing this Agreement on behalf of the Stockholder has full power and
authority to execute and deliver this Agreement on behalf of the Stockholder and
to thereby bind the Stockholder. The execution, delivery and performance of this
Agreement by the Stockholder do



--------------------------------------------------------------------------------

not, and the consummation of the transactions contemplated hereby and compliance
with the terms hereof, will not conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of, or result in, termination, amendment, cancelation or acceleration
of any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Liens upon any of the Subject Shares
under, (A) any provision of any Contract to which the Stockholder is a party or
by which any Subject Shares are bound, (B) any organizational document of the
Stockholder, or (C) subject to the filings and other matters referred to in the
next sentence, any Order or any Law applicable to the Subject Shares. No
consent, approval, order or authorization (collectively, “Consent”) of, or
registration, declaration or filing with, any Governmental Entity or other
Person is required to be obtained or made by or with respect to the Stockholder
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby, other than as
contemplated by the Merger Agreement.

(b) The Subject Shares. The Stockholder is the record and beneficial owner of
the Subject Shares set forth opposite the Stockholder’s name on Schedule A
hereto, free and clear of any Liens. Except as set forth on Schedule A, the
Stockholder does not: (i) own beneficially or of record, or have the right to
acquire, any shares of Parent Common Stock or any shares of capital stock or
other equity interests or voting securities of Parent, or any rights to acquire,
or any securities that are convertible into, any of the foregoing, (ii) have any
other interest in any, or any rights to acquire, or any securities that are
convertible into, any shares of Parent Common Stock or any shares of capital
stock, other equity interests or voting securities of Parent or (iii) have any
voting rights with respect to any shares of Parent Common Stock, or any shares
of capital stock, or other equity interests or voting securities of Parent, or
any rights to acquire, or any securities that are convertible into, any of the
foregoing. The Stockholder has the sole right to vote the Stockholder’s Subject
Shares and has not given any proxies with respect to any of the Subject Shares,
and none of the Stockholder’s Subject Shares is subject to any voting trust or
other agreement, arrangement or restriction with respect to the voting of the
Subject Shares, except as contemplated by this Agreement.

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Company and the Stockholder as follows: Parent has all
requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
Parent of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Parent.
Parent has duly executed and delivered this Agreement, and, assuming due
authorization, execution and delivery by the Company and the Stockholder, this
Agreement constitutes the valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except that such enforceability
(A) may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting creditors’ rights generally and
(B) is subject to the rules governing the availability of specific performance,
injunctive relief or other equitable remedies and general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
execution and delivery by Parent of this Agreement do not, and the consummation
of the transactions contemplated hereby and compliance with the terms hereof
will not, conflict with, or result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancelation or acceleration of

 

2



--------------------------------------------------------------------------------

any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Liens upon any of the properties or
assets of Parent under, the organizational documents of Parent, any provision of
any Contract to which Parent is a party or by which any properties or assets of
Parent are bound or, subject to the filings and other matters referred to in the
next sentence, any provision of any Order or any Law applicable to Parent or the
properties or assets of Parent. No Consent of, or registration, declaration or
filing with, any Governmental Entity or other Person is required to be obtained
or made by or with respect to Parent in connection with the execution, delivery
and performance of this Agreement or the consummation of the transactions
contemplated hereby, other than as contemplated by the Merger Agreement.

SECTION 3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Stockholder and Parent as follows: the Company
has all requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
the Company of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company. The Company has duly executed and delivered this Agreement, and,
assuming due authorization, execution and delivery by the Stockholder and
Parent, this Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforceability (A) may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar Laws affecting
creditors’ rights generally and (B) is subject to the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law. The execution and delivery by the Company of
this Agreement do not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancelation or acceleration
of any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Liens upon any of the properties or
assets of the Company under, the organizational documents of the Company, any
provision of any Contract to which the Company is a party or by which any
properties or assets of the Company are bound or, subject to the filings and
other matters referred to in the next sentence, any provision of any Order or
any Law applicable to the Company or the properties or assets of the Company. No
Consent of, or registration, declaration or filing with, any Governmental Entity
or other Person is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than as contemplated by the Merger Agreement.

SECTION 4. Covenants of the Stockholder. The Stockholder covenants and agrees as
follows:

(a) At any meeting of the stockholders of Parent to approve the issuance of
Parent Common Stock pursuant to the Merger Agreement (the “Parent Stockholder
Issuance”), or at any postponement or adjournment thereof, called to seek the
affirmative vote of the holders of the outstanding shares of Parent Common Stock
to approve the Parent Stockholder Issuance or in any other circumstances upon
which a vote, consent or other approval of the Parent Stockholder Issuance is
sought, the Stockholder shall vote (or cause to be voted) the Subject Shares in
favor of the foregoing.

 

3



--------------------------------------------------------------------------------

(b) Any vote required to be cast or consent required to be executed pursuant to
this Section 4 shall be cast (or consent shall be given) by the Stockholder in
accordance with such procedures relating thereto so as to ensure that it is duly
counted, including for purposes of determining whether a quorum is present.

(c) Prior to the time the Parent Stockholder Approval is received, other than
this Agreement, the Stockholder shall not (i) sell, transfer, exchange, assign,
or tender or dispose of (including by gift) (collectively, “Transfer”), or enter
into any Contract with respect to the Transfer of, any Subject Shares to any
Person or any rights to acquire any securities or equity interests of Parent to
any Person other than pursuant to the Merger Agreement or (ii) grant any proxies
(other than any proxy to approve the Parent Stockholder Issuance at, or adjourn,
a meeting of the stockholders of Parent or any proxy granted (that is unrelated
to the Parent Stockholder Issuance) in connection with the taking of any action
that would not be reasonably likely to materially delay or prevent the
consummation of the Parent Stockholder Issuance) or enter into any voting trust
or other similar agreement or arrangement, whether by proxy, voting agreement or
otherwise, with respect to any Subject Shares or any rights to acquire any
securities or equity interests of Parent and shall not commit or agree to take
any of the foregoing actions. Notwithstanding anything to the contrary set forth
herein, the Stockholder may Transfer the Subject Shares to any Affiliate of the
Stockholder or any partner, stockholder or member of the Stockholder or any of
its Affiliates so long as such Person agrees in writing to be bound by the terms
of this Agreement with respect to such Subject Shares by executing the joinder
agreement attached hereto as Exhibit A.

(d) The Stockholder hereby agrees that, in the event (i) of any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
shares of capital stock of Parent of, or affecting, the Subject Shares,
(ii) that the Stockholder purchases or otherwise acquires beneficial ownership
of or an interest in any shares of capital stock of Parent after the execution
of this Agreement (including by conversion) or (iii) that the Stockholder
voluntarily acquires the right to vote or share in the voting of any shares of
capital stock of Parent other than the Subject Shares (collectively, the “New
Shares”), the Stockholder shall deliver promptly to the Company written notice
of its acquisition of New Shares which notice shall state the number of New
Shares so acquired. The Stockholder agrees that any New Shares acquired or
purchased by the Stockholder shall be subject to the terms of this Agreement,
including the representations and warranties set forth in Section 1, and shall
constitute Subject Shares to the same extent as if those New Shares were owned
by the Stockholder on the date of this Agreement.

SECTION 5. Termination. This Agreement shall terminate upon the earliest of
(i) the occurrence of the Parent Stockholder Approval and (ii) the termination
of the Merger Agreement. No party hereto shall be relieved from any liability
for any willful and material breach of this Agreement prior to any such
termination.

SECTION 6. Additional Matters. The Stockholder shall, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Company or Parent may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 7. General Provisions.

(a) Amendments. Subject to applicable Law, including the DGCL, this Agreement
may be amended or modified only by a written agreement executed and delivered by
the parties hereto. This Agreement may not be modified or amended except as
provided in the immediately preceding sentence and any amendment by any party
hereto effected in a manner which does not comply with this Section 7(a) shall
be void.

(b) Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
non-Business Day or any Business Day after 5:00 p.m. (addressee’s local time)
shall be deemed to have been received at 9:00 a.m. (addressee’s local time) on
the next business day), by reliable overnight delivery service (with proof of
service) or hand delivery, addressed as follows:

To Parent:

Verso Paper Corp.

6775 Lenox Center Court, Suite 400

Memphis, TN 38115-4436

Attention: David J. Paterson and Peter H. Kesser

Facsimile: (901) 369-4228

with copies to (which shall not constitute notice) to:

Apollo Global Management

9 West 57th Street, 43rd Floor

New York, NY 10019

Telecopy: (212) 515-3288

Attention: Scott Kleinman and General Counsel

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Taurie M. Zeitzer

    Joshua Kogan

Facsimile: (212) 446-6460

E-mail: taurie.zeitzer@kirkland.com

joshua.kogan@kirkland.com

 

5



--------------------------------------------------------------------------------

To the Company:

NewPage Holdings Inc.

8540 Gander Creek Drive

Miamisburg, OH 45342

Attention: General Counsel

Facsimile: (937) 242-9324

with copies to (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Telecopy: (212) 558-3588

Attention: Joseph Frumkin and Melissa Sawyer

To Stockholder:

To the address and contact information listed next to the Stockholder’s name on
Schedule A.

or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(c) Other Definitional and Interpretative Provisions. The term “this Agreement”
means this Agreement together with all schedules and annexes hereto, as the same
may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No party to this Agreement, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions hereof, and all provisions of this Agreement shall be
construed according to their fair meaning and not strictly for or against any
party hereto. Unless otherwise indicated to the contrary herein by the context
or use thereof: (a) the words “herein”, “hereto”, “hereof” and words of similar
import refer to this Agreement as a whole, including, without limitation, the
Schedules, and not to any particular section, subsection, paragraph,
subparagraph or clause contained in this Agreement; (b) masculine gender shall
also include the feminine and neutral genders, and vice versa; (c) words
importing the singular shall also include the plural, and vice versa; (d) the
words “including” and “such as” and words of similar import when used in this
Agreement shall mean “including, without limitation”; (e) all references to any
period of days shall be deemed to be to the relevant number of calendar days
unless otherwise specified; (f) the word “will” shall be construed to have the
same meaning as the word “shall”; (g) the word “or” shall not be exclusive;
(h) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if”; (i) unless a contrary intent is apparent, any Contract, instrument or Law
defined or referred to herein or in any Contract, instrument or Law that is
referred to herein means such Contract, instrument or Law as from time to time
amended, modified or supplemented, including (in the case of Contracts or
instruments) by waiver or consent and (in the case of Law) by succession of
comparable successor Law and references to all attachments thereto and
instruments incorporated therein; (j) references to a Person are also to its
permitted successors and assigns; and (k) all references herein to “$” or
dollars shall refer to United States dollars, unless otherwise specified.

 

6



--------------------------------------------------------------------------------

(d) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only as broad as is
enforceable.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or scanned pages shall be
effective as delivery of a manually executed counterpart to this Agreement.

(f) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the Law of any jurisdiction other than the State of Delaware. In addition, each
of the parties hereto irrevocably agrees that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Chosen Courts. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts.

(g) Entire Agreement; Assignment. This Agreement (including the schedules and
annexes to this Agreement) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among such parties with
respect to the subject matter hereof. This Agreement shall not be assigned by
the Stockholder (whether by operation of Law or otherwise) without the prior
written consent of the Company.

(h) Parties in Interest. This Agreement shall be binding upon and, inure solely
to the benefit of each party hereto and its successors and permitted assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

(i) Remedies. The parties hereto agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in the Chosen Courts in addition to any other
remedy to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.

 

7



--------------------------------------------------------------------------------

(j) Limitation of Liability. The Stockholder shall not be liable, directly or
indirectly, for any losses arising out of this Agreement; provided, however,
that Parent shall be liable for any willful and material breach of this
Agreement by the Stockholder, and any award for money damages arising out of
this Agreement shall not exceed under any circumstances $27,000,000 in the
aggregate netted against any money damages paid by Parent for damages arising
out of any other agreement that any Affiliate of Parent is a party to in
connection with the transactions contemplated by the Merger Agreement, or the
Merger Agreement (together with any Parent Termination Fee).

(k) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. EACH PARTY HERETO MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS CONTAINED IN THIS SECTION 7(k).

(l) Expenses. All fees, costs and expenses (including all legal, accounting,
broker, finder or investment banker fees) incurred in connection with this
Agreement and the transactions contemplated hereby are to be paid by the party
incurring such fees, costs and expenses.

[Signatures are on the following page(s)]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

VERSO PAPER CORP. By:    /s/ David Paterson Name: David Paterson Title:
President and Chief Executive Officer NEWPAGE HOLDINGS INC. By:   /s/ Mark
Angelson Name: Mark Angelson Title: Chairman



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

VERSO PAPER MANAGEMENT LP By: Verso Paper Investments LP Its: General Partner
By: Verso Paper Investments Management LLC Its: General Partner By:    /s/ Scott
Kleinman Name: Scott Kleinman Title: President